Citation Nr: 0101811	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  96-35 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Propriety of an original noncompensable rating for healed T-3 
compression fracture of the thoracic spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1988 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
VA RO, which granted service connection for healed T-3 
compression fracture of the thoracic spine, and assigned a 
noncompensable evaluation.  The veteran's appeal of the 
rating was initiated following an original award.  
Consequently, the rating issue on appeal is not the result of 
a claim for increased entitlement, rather one involving the 
propriety of the original evaluation assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In March 1999, the Board remanded the appeal for development, 
which has been made impossible, as both the RO and the 
veteran's representative have been unable to locate the 
veteran.  No further development is indicated, and the matter 
is adjudicated on the evidence of record.  


FINDING OF FACT 

The veteran's service-connected healed T-3 compression 
fracture of the thoracic spine is objectively manifested by 
tenderness of the cervical spine area about the level of C6-
C7, with normal reflexes and muscle distribution, grossly 
intact sensation, no inflammation of surrounding joints, full 
muscle strength of the upper extremities, and full range of 
motion of the shoulders, without evidence of pain on 
examination, as well as subjective complaints of occasional 
pain radiating down his back and pain with standing or lying 
in certain positions.


CONCLUSION OF LAW

The criteria for a compensable rating for healed T-3 
compression fracture of the thoracic spine are not met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5291 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION 

The Board initially notes that it is satisfied that all 
relevant facts have been properly developed and that no 
further duty to assist is indicated or mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In finding so, it is acknowledged that 
the developmental requests contained in the March 1999 Remand 
have not been completed, but only because the veteran's 
whereabouts are unknown.  Specifically, pursuant to that Board 
Remand, the RO issued notice to the veteran-at his most 
recent address of record-informing him of the date, place, 
and time of his requested Travel Board hearing.  However, the 
December 1999 notice was returned by the U.S. postal 
authorities with notation that the forwarding order had 
expired.  The veteran failed to report for the scheduled 
January 2000 Travel Board hearing.  In February 2000 the RO 
was advised, in response to additional notices and requests, 
that the postal authorities were unable to forward mail to the 
veteran at the last know address of record.  In July 2000, the 
RO was advised that neither the Greenville nor Anderson County 
Veteran's Affairs Offices knew the veteran's present 
whereabouts.  Finally, in December 2000, the veteran's 
representative confessed that that office has been unable to 
locate the veteran.  Accordingly, no further action is 
indicated to fulfill the VA's duty to assist.  

In assessing the severity of service-connected disability of 
the musculoskeletal system under the Schedule for Rating 
Disabilities (Schedule), the VA primarily considers the 
inability, due to damage or infection in parts of the system, 
to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).  

However, a part of the musculoskeletal system which becomes 
little used due to disability may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  38 
C.F.R. § 4.40 (2000).  As detailed below in regard to the 
instant case on appeal, evidence of such inability, 
functional loss, weakness, or disuse is not shown on current 
VA examination.  

Under 38 C.F.R. § 4.71a, DC 5291, a noncompensable (zero 
percent) evaluation is assigned for slight limitation of 
motion of the dorsal (thoracic) spine.  A 10 percent 
evaluation is the maximum contemplated evaluation for 
limitation of motion of the dorsal spine and is warranted for 
both severe and moderate limitation of motion.  

On examination in December 1995, the veteran gave a history 
of sustaining a fractured cervical vertebra after falling 200 
feet in airborne school.  With regard to service-connected 
disability, the VA examiner found no limitation of motion of 
the thoracic spine.  Back examination revealed tenderness in 
the cervical spine (neck) area at about the level of C6-C7, 
and cervical spine x-rays were within normal limits.  The 
veteran reported being unable to stand or lie in certain 
positions without provoking pain.  He denied any radiating of 
pain into the arms, but occasionally experiences radiating 
pain down the back.  The examiner found no effusion, no 
tenderness in any of the lower extremities, and reflexes and 
muscle distribution were normal.  Sensation was grossly 
intact.  Examination of the shoulders revealed 
no limitation of range of motion, and reflexes in the upper 
extremities were normal.  
There was no evidence of active inflammation in any of the 
upper extremity joints.  Muscle strength was 5/5 in both the 
upper and lower extremities, and the neck had full range of 
motion without any pain.  The assessment was history of 
cervical spine injury in the past, now complaining of 
worsening pain.  

Given the lack of clinical findings of the dorsal (thoracic) 
spine detailed above, the Board finds that the preponderance 
of the evidence indicates that the healed T-3 compression 
fracture of the thoracic spine is manifested by complaints of 
pain which approximates no more than slight limitation of 
use/motion of the dorsal (thoracic) spine.  With no 
limitation of motion of the dorsal (thoracic)  spine shown on 
VA examination, and with no objective evidence of disuse, 
atrophy, absence of normal callosity, or by any other 
demonstrated positive findings of record, an increased 
(compensable) evaluation is not warranted.  38 C.F.R. § 4.40.  
At no time during the relevant time period under 
consideration have findings warranting a compensable 
evaluation been shown.

In reaching this decision, the Board has fully considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, 
that the evidence of record shows no limitation of motion or 
evidence of painful motion of the dorsal (thoracic) spine--
there is no objective medical evidence to indicate that such 
pain is present, and there is no evidence of arthritis.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and DeLuca are not for beneficial application.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for healed T-3 compression fracture of the thoracic spine.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

The claim for a compensable evaluation for healed T-3 
compression fracture of the thoracic spine is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

